Citation Nr: 1749837	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-45 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 10 percent for chondromalacia of the left patella.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to June 1995, including in the southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a disability rating greater than 10 percent for chondromalacia of the left patella.  The Veteran disagreed with this decision in April 2009.  He perfected a timely appeal in November 2009.  A Travel Board hearing was held in February 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In November 2012, April and October 2013, July 2014, September 2015, and in April 2016, the Board remanded the currently appealed claim to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected chondromalacia of the left patella is more disabling than currently evaluated.  The Board acknowledges that this appeal has been remanded previously, most recently in April 2016.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

The Board notes that, following its April 2016 remand, the Court issued a decision in Correia mandating new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the left knee, as in this case) in order to satisfy judicial review in increased rating claims.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; see also 38 C.F.R. § 4.59.  A review of the record evidence shows that the Veteran's most recent VA examination for the left knee in December 2012 did not comply with Correia.  For example, there is no indication in the December 2012 VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) whether the left knee range of motion obtained at that examination is active or passive or in weight-bearing or non-weight-bearing.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination to determine the current nature and severity of his service-connected chondromalacia of the left patella.  See also Southall-Norman v. McDonald, 28 Vet. App. 346 (2016) (finding 38 C.F.R. § 4.59 not limited to diagnostic codes involving range of motion and extending Correia to disabilities involving painful joint or periarticular pathology).

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.

2.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected chondromalacia of the left patella.  In order to comply with the Court's decision in Correia, the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.

3.  Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

